Citation Nr: 1828438	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-05 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for residuals of a traumatic brain injury (TBI), to include headaches.

2.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently rated at 30 percent prior to February 14, 2013, and 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In a February 2011 rating decision, the RO continued the assigned 10 percent evaluation for headaches.  In a November 2013 rating decision, the RO granted an increased 50 percent disability rating for PTSD effective February 14, 2013 [i.e. the date VA received the increased rating claim].

In March 2018, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is of record.

The increased rating claim for residuals of a TBI, to include headaches, was previously before the Board in April 2015 and May 2017, where it was remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran with its development.  Upon completion of the requested development, at least to the extent possible, the AOJ continued to deny this claim, as reflected in a October 2017 Supplemental Statement of the Case (SSOC), and returned it to the Board for further appellate review.  The Board notes that there was substantial compliance with its May 2017 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  However, as will be explained in the REMAND section below, the Board finds that the issue of entitlement to a separate evaluation for residuals of a TBI, other than headaches, requires further development before a determination can be made.  Thus, the Board is remanding this issue to the AOJ.


FINDINGS OF FACT

1.  From March 12, 2012 to June 18, 2013, the Veteran's service-connected PTSD is shown to be productive of a disability picture that equates to occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, panic attacks [occurring weekly or less often], and a difficulty in establishing and maintaining effective work and social relationships.

2.  Since June 18, 2013, his PTSD is shown to be productive of a disability picture that equates to occupational and social impairment with deficiencies in most areas such as work, family relations, and mood; however, total occupational and social impairment has not been shown.

3.  For the entire period of the appeal, and resolving all reasonable doubt in favor of the Veteran, his TBI residuals have been manifested by a headache disability that has been shown to cause characteristic prostrating attacks more frequent than once every two months; however, these headache attacks have not been productive of severe economic inadaptability at any time during the period on appeal.


CONCLUSIONS OF LAW

1.  For the rating period from March 12, 2012, but no earlier, to June 18, 2013, the criteria for an evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (DC) (2017).

2.  Since June 18, 2013, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, DC 9411 (2017).

3.  For the entire period on appeal, the criteria for an evaluation of 30 percent, but no higher, for headaches have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria for Increased Rating Claims

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But if the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings and is employed for initial or established ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The relevant focus for adjudicating an increased claim is on the evidence concerning the state of the service-connected disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If the evidence for versus against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Increased Rating for PTSD

Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, to include evaluation of PTSD, a 50 percent rating is warranted when there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptom[s] should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013); see also Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017) (requiring VA to "engage in a holistic analysis" of the claimant's symptoms to determine the proper disability rating).  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, which cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.

VA now uses the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  As such, the diagnosis of a mental disorder should now conform to this newer version.  See 38 C.F.R. § 4.125(a).  VA adopted a rule regarding the use of the DSM-5 with regard to all applications for benefits relating to mental disorders.  80 Fed. Reg. 14, 308 (March 19, 2015).  The rule applies to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The rule does not apply to claims that were pending before the Board (i.e., certified for appeal to the Board before August 4, 2014), the United States Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  Id.  As this appeal was certified to the Board in July 2015, the DSM-5 applies.

One of the more noticeable changes was the removal of the Global Assessment of Functioning (GAF) scores.  Prior to the publication of the DSM-5, the Court held that GAF scores are a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  However, the DSM-5 states that it was recommended that the use of GAF scores be dropped for several reasons, including their conceptual lack of clarity and questionable psychometrics in routine practice.  DSM-5 at 16.  See Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017) (finding that the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies).

The Veteran's service-connected PTSD, is currently evaluated as 30 percent disabling prior to February 14, 2013, and 50 percent disabling thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  As will be explained below, the Board finds that from March 12, 2012 to June 18, 2013, the records show that the symptoms of the Veteran's psychiatric disability have affected his everyday life and his ability to function to a degree that approximates the schedular criteria for a 50 percent rating under DC 9411.  Similarly, since June 18, 2013, his PTSD symptoms more closely approximate the schedular criteria for a 70 percent rating under DC 9411; thus, to this extent, his claim is granted.  However, the Board concludes that the preponderance of the evidence is against the Veteran's claim for disability ratings higher than 50 and 70 percent, respectively.

Turning now to the relevant facts of this particular case, the Veteran was afforded a VA compensation examination in March 2012.  He reported that his marriage was falling apart due to his inability to control his temper; he noted that his "explosive" temper also ruined his first marriage.  He described having a good relationship with his adult son.  However, he indicated that he has "no real friends of his own" and recalled having a panic attack during a New Year's Eve celebration, which effectively ended the party.  He further reported having to quit from several jobs due to problems with controlling his temper.  He noted that he takes medication to help with his difficulty in falling asleep and to deal with his panic attacks.

Ultimately, on examination, the VA examiner indicated that the Veteran's currently diagnosed PTSD was manifested by an occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation [i.e. the criteria for a 30 percent rating].  The examination report indicates that the Veteran's PTSD disability was manifested by symptoms of depressed mood, anxiety, chronic sleep impairment, panic attacks [occurring weekly or less often], and a difficulty in establishing and maintaining effective work and social relationships.

The Veteran was afforded another VA examination in June 2013.  He reported that, since the last examination, he and his wife had separated because she had grown tired of his unwillingness to talk to her.  He did report, however, that he continues to have a good relationship with his adult son and has limited contact with his adult daughter.  Outside of his job at the car dealership, the Veteran indicated that he has little social contact.  He reported that he "is making a living", but sometimes he gets angry and loses customers or sends them away.  He also described suicidal ideation, however he denied, "convincingly, current suicidal intent or plan."  To this point, the VA examiner indicated that the Veteran's "reasons for divulging his suicidal thoughts to the C&P examiner rather than to his outpatient psychiatrist are unclear."

Ultimately, on examination, the VA examiner indicated that the Veteran's currently diagnosed PTSD was manifested by an occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation [i.e. the criteria for a 30 percent rating].  The examination report indicates that the Veteran's PTSD disability was manifested by symptoms of depressed mood, anxiety, chronic sleep impairment, panic attacks [occurring weekly or less often], disturbances of motivation and mood, and suicidal ideation.

An October 2014 VA medical record notes that the Veteran reported starting to date again and be social.  However, he described feeing "up and down" during the day with irritability and a short-temper.  He denied any suicidal or homicidal ideation.

A May 2015 VA medical record notes that the Veteran reported symptoms of agitation/anger/irritability, anxiety, depressed mood, changes in appetite, sleep disturbances, feelings of hopeless/helplessness, and instances of being tearful.  He described having panic attacks when he gets in stressful situations.  He noted that he no longer works in auto sales, but instead drives a taxi early in the morning.

During his March 2018 hearing, the Veteran's wife testified that he is "getting more and more antisocial"; stating that he "doesn't talk to me."  Board Hearing Tr. at 6.  She recalled instances where she will have friends over the house and the Veteran will just leave the room.  Id. at 7.  The Veteran's wife described his temperament has becoming more quiet and "recluse to things."  Id.  The Veteran indicated that a friend from Vietnam had recently committed suicide a couple of months ago and, at this time, his wife indicated that she noticed "deterioration" with her husband.  Id. at 10.  The Veteran later stated that "when my friend committed [. . .] it just brings everything back to life again" and, in response to the undersigned's questioning, the Veteran indicated that he sometimes thinks of harming himself and noted that "sometimes I think she'd [his wife] be better off."  Id. at 17.  Finally, the Veteran clarified that he is still gainfully employed.  He noted that he has a cubicle with a computer and does not have to "interface with anybody."  Id. at 11.

The Board notes that during the period following the June 2013 VA examination, and prior to his March 2018 hearing, the VA medical records show the Veteran was provided with regular [i.e., monthly or more frequently] suicidal/homicidal screens and risk assessments, which reflect that he consistently denied any suicidal or homicidal thoughts or plans.  To this extent, however, a September 2014 record does indicate that he endorsed a history of two prior suicidal attempts, with his last attempt being in the 1990s.  He was hospitalized on both occasions.

In order to satisfy the criteria under Diagnostic Code 9411 for an evaluation higher than 30 percent prior to February 14, 2013, the evidence for a 50 percent rating would need to show that the Veteran's PTSD symptoms more closely approximated an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  In considering the evidence for this period, and in resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports an increased rating of 50 percent effective March 12, 2012.  While this date is prior to the date when VA received his increased rating claim, this period falls within a year of his February 2013 claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the symptoms described on the March 2012 VA examination report more closely approximates the criteria for a 50 percent rating under DC 9411.  During this period [from March 12, 2012 to June 18, 2013] an even higher evaluation is not warranted.

Additionally, in further resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports an increased evaluation of 70 percent for the remaining period on appeal since June 18, 2013.  Here, the evidence indicates that although the Veteran's PTSD symptoms have waxed and waned at various times, his overall level of functional impairment more closely approximates the schedular criteria for a 70 percent evaluation under Diagnostic Code 9411.

Yet, despite this finding, the Veteran's PTSD is not shown to, at any time under consideration, have had manifestations productive of total occupational and social impairment (so as to warrant a 100 percent schedular rating).  Regarding his level of social impairment, the record indicates that the Veteran has been married, as well as maintained relationships with other acquaintances.  Additionally, the Veteran's ability to engage in employment as a car salesman and, later, at Sears Holdings, indicates that he does not have a total occupational impairment.

In evaluating all the evidence, the Board finds that the records reflect that the symptoms of the Veteran's PTSD are considerable but not so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 100 percent rating at any point during the period under consideration.  For these reasons, the preponderance of the evidence is against assigning a 100 percent schedular rating since June 18, 2013.

In reaching this determination, the Board acknowledges a decision of the United States Court of Appeals for Veterans Claims (Court), which discussed the "ameliorative effects" of medication and how this impacts disability evaluations.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  In Jones, the Court noted that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Id. at 63.  Here, however, these ameliorative effects are explicitly contemplated by the rating criteria; in fact, there is specific mention of this.

Accordingly, the Board finds that the Veteran's psychiatric symptomatology, considered as a whole, more closely and consistently approximated the criteria for a 50 percent rating from March 12, 2012 to June 18, 2013, and a 70 percent rating thereafter, when considering its severity, frequency, duration, and consequent effects.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Finally, neither the Veteran nor his representative has raised any other issues with respect to the claim for a higher disability rating, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Factual Background and Analysis-Headaches

In this case, service connection for TBI residuals has been established.  As will be further addressed in the REMAND section below, it is unclear the full extent of the Veteran's TBI residuals.  This fact notwithstanding, the record is clear that these service-connected residuals include a diagnosed headache disability.  However, the symptoms for this condition is not separately rated under the appropriate diagnostic code, as directed by the rating criteria on how to rate TBI residuals found at 38 C.F.R. § 4.124a, Diagnostic Code 8045.  As a result, the Veteran's headaches associated with his TBI residuals are currently rated under DC 8045.  The Board's determination, of which rating criteria were actually applied by the RO/AOJ, is an ancillary finding of fact within the Board's jurisdiction to conduct de novo review of AOJ decisions.  See 38 U.S.C. § 7104 (indicating that the Board decides "all questions" in a case).  Ultimately, in this case, "[g]reat care" was not "exercised in the selection of the applicable diagnostic code number and in its citation on the rating sheet," so correction of the Diagnostic Codes is required to show the actual criteria used to rate the Veteran's headache disability during the period on appeal.  See 38 C.F.R. § 4.27 ("diagnostic code[s]...are arbitrary numbers for the purpose of showing the basis of the evaluation assigned and for statistical analysis").

In consideration thereof, the Board finds that the Veteran's service-connected headache disability associated with TBI residuals should be rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  See 38 C.F.R. §§ 4.27; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  DC 8100 provides that a noncompensable evaluation is warranted for headaches with less frequent attacks; a 10 percent evaluation is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging once a month over the past several months; and, a maximum 50 percent evaluation is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  Similarly, the rating criteria do not define the term "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim without specifically addressing the matter of what is a prostrating attack).  However, according to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), the term "prostration" is defined as "extreme exhaustion or powerlessness."

In this case, the Board notes that the Veteran is fully competent to report the symptoms and frequency of his headaches, which are largely measured based on subjective reports, as well as their effect on his work.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Additionally, although medication has been prescribed during the period on appeal that may reduce the number of headaches the Veteran experiences (either in terms of their frequency or severity, or both), "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8100 do not explicitly contemplate the ameliorative effects of medication; therefore, an evaluation for migraine headaches should contemplate the frequency of characteristic prostrating attacks that would occur without medication.

A threshold question in this analysis is whether the Veteran's headaches have been productive of severe economic inadaptability because, absent such a finding, a higher 50 percent rating is precluded by the governing regulations-regardless of the severity and frequency of her migraine attacks.  To that end, the Board notes that, while "severe economic inadaptability" is not strictly defined in the schedular criteria, the Court has held that "nothing in [Diagnostic Code] 8100 requires that [a Veteran] be completely unable to work in order to qualify for a 50 percent rating."  See Pierce v. Principi, 18 Vet. App 440, 446 (2004).

Here, the VA examinations and clinical evidence of record shows that the Veteran's headaches have not been productive of severe economic inadaptability.  See, e.g., May 2010, Aug. 2015, and July 2017 VA Exam. Reps.  Specifically, none of the examining clinicians have found the Veteran's headache disability to be productive of severe economic inadaptability.  In fact, the evidence shows that the Veteran continued full-time employment and does not end up having to lay down while he is at work.  See, e.g., Board Hearing Tr. at 20.  Therefore, at no point during the period on appeal is a 50 percent rating under Diagnostic Code 8100 warranted.

This notwithstanding, turning to review of the relevant evidence of record shows that the Veteran has remained fairly consistent in his description of the symptoms manifested by his headaches.  He has reported his headaches being associated with nausea, vomiting, and sensitivity to light.  See, e.g. May 2010 and July 2017 VA Exam. Reps.  During his Board hearing, he reported experiencing headaches severe enough to cause him to lie down about once or twice a week.  Board Hearing Tr. at 20.  However, his headaches have not been shown to cause any functional impact.  Id.; see also May 2010, Aug. 2015, and July 2017 VA Exam. Reps.

While the reported severity of the Veteran's headaches have waxed and waned throughout the record, their reported frequency has remained fairly consistent overall.  When taking into consideration the prostrating effects of the headaches described above, extrapolating the reported frequency forward, we can surmise that the Veteran has been experiencing "severe" headaches significantly more frequent than the once-monthly standard contemplated by the 30-percent rating criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Considering the totality of the above-described evidence and argument, the Board finds that there is, at least, a balance of positive and negative evidence on the question of whether, in the absence of the ameliorative effects of medication, the Veteran has experienced headache attacks that occur at a frequency that more closely approximates the criteria for a 30 percent rating under DC 8100.  Thus, the Board finds that an increased 30 percent evaluation is warranted as of January 7, 2010 [i.e., the date VA received his claim for increase].  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (38 U.S.C. § 5100(b)(2) requires that "an increase in a Veteran's service-connected disability must have occurred during the year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date.")

Here, the Veteran's service-connected headache disability associated with TBI residuals has been assigned the highest schedular rating available under DC 8100 without his headaches being productive of severe economic inadaptability.  Also, the Board's determination in this case to change the diagnostic code from 8045 to 8100, is more favorable to the Veteran.  In evaluating his headaches, this is the most applicable diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in diagnostic code must be specifically explained).

Finally, neither the Veteran nor his representative has raised any other issues with respect to this increased rating claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his service-connected headaches more closely approximated the criteria for a 30 percent rating under DC 8100 for the entire period on appeal [i.e. since January 7, 2010].  See 38 C.F.R. § 4.7.  Thus, the criteria for a 30 percent rating have been met.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

From March 12, 2012, but no earlier, to June 18, 2013, entitlement to an evaluation of 50 percent, but no higher, for PTSD is granted.

Since June 18, 2013, entitlement to an evaluation of 70 percent, but no higher, for PTSD is granted.

Since January 7, 2010, entitlement to an evaluation of 30 percent, but no higher, under DC 8100 for headaches associated with TBI residuals is granted.



REMAND

Here, service connection for TBI residuals has been established.  As noted above, these TBI residuals include a diagnosed headache disability.  Symptoms for this condition have been separately rated under the appropriate diagnostic code pursuant to the regulatory guidance on how to rate TBI residuals at 38 C.F.R. § 4.124a, Diagnostic Code 8045.  However, it is unclear whether the Veteran's TBI residuals include additionally disability, other than his separately evaluated headache disability.  Due to this ambiguity, remand for a new VA examination is warranted.

Also, the AOJ should obtain the records of all relevant additional treatment the Veteran has received (the records of which have not already been obtained).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA examination to reassess the nature and severity of his service-connected TBI residuals.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner should discuss the symptomatology, if any, exhibited by the Veteran.

The Board notes that the Veteran is separately rated for a headache disability associated with TBI residuals for the entire period on appeal.  Thus, the symptoms associated with this condition, which have been medically examined, are not to be considered again.  To do so would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.

3.  After completing this and any other development deemed necessary, adjudicate the issue of entitlement to a separate disability rating for the service-connected residuals of a TBI, other than headaches.  If this issue is denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


